Case 1:17-cv-02068-SDG Document 35-2 Filed 10/26/18 Page 1of1

 

 
 
 
 

 

 

 

 

 

 

   

 

 

Exhibit B
IN THE SUPERIOR COURT OF FULTON Fc in IN’ OFFICE
STATE OF GEORGIA
JTYJCLERK SUPERIOR COU: ~»
STATE OF GEORGIA : UTON COUNT.GA Col?
Pm
vs. * INDICTMENT NO. 14SC126099
? Judge Wendy Shoob
Jarvis Taylor *
*
RDER FOR THE AR ESS

The application by the State for the Arrest ofa Material Witness having been read and
considered, it is therefore ORDERED that the person of KIDANEMARIAM KASSA (B/M;
DOB: PY] be arrested and incarcerated in the Fulton County Jail as a Material
Witness in the above styled case now pending before this Court. Further, upon his arrest
and incarceration, the jail immediately shall notify the undersigned of his arrest and
incarceration so that a hearing can be scheduled to consider the matter of an appearance

bond.

SO ORDERED, this Wednesday, March 18, 2015

 

er

ton County Superior Court

Submitted by:

Antoinette Stephenson, ADA
Office of the District Attorney
Atlanta Judicial Circuit
Phone: 404-612-4886
